UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV19-10091 JAK (KSx) Date January 15, 2020
Title Gary Kast et al v. Southern California Edison Company, et al.
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
Andrea Keifer Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER DISMISSING DEFENDANTS SOUTHERN

CALIFORNIA EDISON COMPANY AND EDISON INTERNATIONAL FOR
LACK OF PROSECUTION (DKT. 21) JS-6

An Order to Show Cause re Dismissal was filed on January 6, 2020 ordering Plaintiff either to: (i)
respond in writing no later than January 13, 2020 as to why Defendants Southern California Edison
Company and Edison International should not be dismissed for lack of prosecution; or (ii) serve the
summons and complaint pursuant to Fed. R. Civ. P. 4(m). There has been no response filed to the
Order to Show Cause, nor has a proof of service been filed indicating that the summons and complaint
have been served on Defendants or their respective counsel. Therefore, the Court dismisses
Defendants Southern California Edison Company and Edison International for lack of prosecution and

failure to follow the Court’s Order. Because Defendant Boeing Company has been dismissed without
prejudice, this matter is closed.

IT IS SO ORDERED.

 

Initials of Preparer ak

 

Page 1 of 1
